

EXECUTION VERSION


EMPLOYMENT AGREEMENT


This EMPLOYMENT AGREEMENT (the “Agreement”) is entered into as of October 9,
2010 (the “Effective Date”), by and among New Generation Biofuels Holdings,
Inc., a Florida corporation (the “Company”), and David H. Goebel, Jr. an
individual (“Executive”), with respect to the following facts and circumstances:
 
RECITALS
 
WHEREAS, the Company and the Executive wish to enter into the Agreement on the
terms and conditions as set forth herein, pursuant to which the Executive will
serve as Chief Operating Officer of the Company.
 
NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements set forth herein, the parties hereto agree as follows:
 
ARTICLE 1
 
EMPLOYMENT, TERM AND DUTIES
 
1.1           Employment.  The Company shall hereby employ Executive as Chief
Operating Officer, upon the terms and conditions set forth in this Agreement.
 
1.2           Term.  This Agreement shall continue from the Effective Date
through April 30, 2013 (the “Term”), unless earlier terminated under Article 5;
provided, that the Term shall automatically renew for additional one-year
periods unless either the Company or Executive gives notice of non-renewal at
least ninety (90) days prior to expiration of the Term (as such Term may have
been extended by any renewal period).
 
1.3           Duties.  Executive shall report to the Company’s Chief Executive
Officer (the “CEO”) and shall perform all the customary duties and obligations
reasonably associated with the position of Chief Operating Officer, including
supervising …, providing general strategic advice to the CEO and performing such
other duties reasonably assigned to the Executive by the CEO.  Executive shall
perform the services contemplated herein faithfully and diligently.  While
performing such services, Executive shall devote substantially all of his
business time and efforts to rendering such services; provided, that Executive
may participate in social, civic, charitable, religious, business, educational
or professional associations, and, with the prior written approval of the Board
of Directors (the “Board”), serve on the boards of directors, or other similar
governing body, of entities other than the Company, so long as such
participation or service does not materially interfere with the duties and
obligations of Executive hereunder.

 
 

--------------------------------------------------------------------------------

 

ARTICLE 2
 
COMPENSATION
 
2.1           Salary.  In consideration for Executive’s full-time services
hereunder, the Company shall pay Executive an annual salary at the rate of
$200,000 per year, payable in accordance with the Company’s regular payroll
schedule from time to time (less any deductions required for Social Security,
state, federal and local withholding taxes, and any other authorized or mandated
similar withholdings).  The annual salary shall be reviewed by the CEO and the
Compensation Committee of the Board of Directors (the “Compensation Committee”)
no less frequently than annually and may be increased (but not decreased) at the
discretion of the CEO and the Compensation Committee.
 
2.2           Annual Cash Bonus.  Executive shall be entitled to earn bonuses
during the Term (the “Annual Cash Bonus”), based upon Executive’s achievement of
performance objectives set by the Compensation Committee (the “Performance
Goals”), with a targeted bonus of fifty percent (50%) of Executive’s annual
salary for such fiscal year (or partial fiscal year).  Any such bonus will be
paid within the year following the year for which the cash bonus was earned.
 
Stock Options.  The executive’s previously granted stock options remain the same
as the original terms when granted. The Performance Goals for each fiscal year
shall be established by the Compensation Committee.  The Compensation Committee
shall determine whether the Performance Goals for the preceding fiscal year have
been met, and if such Performance Goals are determined to have been met, the
Performance Options in respect of such fiscal year shall be deemed to be vested
as of such date of determination.  The Time Based Options and the Performance
Options are more fully documented in one or more Stock Option Agreement(s)
containing customary terms and conditions
 
Awards Subject to Omnibus Incentive Plan.  All equity awards contemplated by
this Agreement shall be subject to any caps, limitations, restrictions or other
terms and conditions under the Company’s Omnibus Incentive Plan (or other such
plan as may be adopted to supersede the Omnibus Incentive Plan), and the rules
and regulations of the Securities and Exchange Commission and the Nasdaq Capital
Market (or such other exchange on which the Company’s securities may be listed
and traded.)
 
2.3           Other Performance-Based Cash or Equity Compensation Awards.  The
Executive shall be eligible to participate in the Company’s existing Management
Equity Compensation Plan and in any other performance-based cash or equity
compensation plans that include the other Company executives.  The Executive
shall be eligible for an annual performance-based restricted stock grant of up
to 75% of Executive’s annual salary that vests in annual equal tranches over a
three year period from the grant date. The amount of any cash or other equity
awards to the Executive and terms and conditions thereof shall be determined by
the Compensation Committee or by the Board. 
 
ARTICLE 3
 
EXECUTIVE BENEFITS
 
3.1           Vacation.  Executive shall be entitled to four weeks vacation each
calendar year thereafter in accordance with the general policies of the Company
applicable generally to other senior executives of the Company.  Unused vacation
shall carry over in accordance with the general policies of the Company.

 
- 2 -

--------------------------------------------------------------------------------

 

3.2           Executive Benefits.  Executive shall receive all group insurance
and pension plan benefits and any other benefits on the same basis as are
available to other senior executives of the Company under the Company personnel
policies in effect from time to time.  Executive shall receive all other such
fringe benefits as the Company may offer to other senior executives of the
Company generally under the Company personnel policies in effect from time to
time, such as life, health and disability insurance coverage and paid sick
leave.
 
3.3           Reimbursement for Expenses.  Executive shall be reimbursed by the
Company for all documented reasonable expenses incurred by Executive in the
performance of his duties or otherwise in furtherance of the business of the
Company in accordance with the policies of the Company in effect from time to
time.  Any reimbursement under this Section 3.3 that is taxable to Executive
shall be made by December 31 of the calendar year following the calendar year in
which Executive incurred the expense.  The amount of the expenses eligible for
reimbursement during any calendar year will not affect the amount of expenses
for reimbursement in any other calendar year.
 
ARTICLE 4
 
INDEMNIFICATION
 
4.1            Indemnification.  Except as otherwise provided by applicable law,
while the Executive is employed by the Company and thereafter while potential
liability exists (but in no event less than three (3) years after termination),
in the event Executive is made a party to any threatened, pending, or
contemplated action, suit, or proceeding, whether civil, criminal,
administrative, or investigative (other than an action by the Company against
Executive), by reason of the fact that Executive is or was performing services
under this Agreement, then the Company shall indemnify Executive to the fullest
extent permitted by applicable law against all expenses (including attorneys’
fees), judgments, fines, and amounts paid in settlement, as actually and
reasonably incurred by Executive in connection therewith. In the event that both
Executive and the Company are made a party to the same third party action,
complaint, suit, or proceeding, the Company will engage competent legal
representation, and Executive will use the same representation, provided that if
counsel selected by the Company shall have a conflict of interest that prevents
such counsel from representing Executive, then the Company may engage separate
counsel on Executive’s behalf, and subject to the provisions of this Section 4,
the Company will pay all attorneys’ fees of such separate counsel.

 
- 3 -

--------------------------------------------------------------------------------

 

ARTICLE 5
 
TERMINATION
 
5.1           Grounds for Termination.
 
5.1.1             Death or Disability.  Executive’s employment shall terminate
immediately in the event of Executive’s death or Disability.  “Disability” means
Executive is unable to engage in any substantial gainful business activity by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or that has rendered Executive unable effectively to
carry out his duties and obligations under this Agreement or unable to
participate effectively and actively in the management of the Company for a
period of ninety (90) consecutive days or for shorter periods aggregating to one
hundred twenty (120) days (whether or not consecutive) during any consecutive
twelve (12) months of the Term.
 
5.1.2             Cause.  The Company shall have the right to terminate
Executive’s employment by giving written notice of such termination to Executive
upon the occurrence of any one or more of the following events (“Cause”):
 
 
(a)
any willful act or willful omission, other than as a result of Executive’s
Disability, that represents a breach of any of the terms of this agreement to
the material detriment of the Company;

 
 
(b)
bad faith by Executive in the performance of his duties, consisting of willful
acts or willful omissions, other than as a result of Executive’s Disability, to
the material detriment of the Company; or

 
 
(c)
Executive’s conviction of, or pleading nolo contendere to, a crime that
constitutes a felony involving fraud, conversion, misappropriation, or
embezzlement under the laws of the United States or any political subdivision
thereof, which conviction has become final and non-appealable.

 
5.1.3             Good Reason.  Executive may terminate his employment under
this Agreement by giving written notice to the Company upon the occurrence of
any one or more of the following events (“Good Reason”):
 
 
(a)
a material diminution during the Term in Executive’s Duties;

 
 
(b)
a material diminution during the Term in Executive’s annual salary or annual
bonus opportunity;

 
 
(c)
a material breach by the Company of any term of the Agreement; or

 
 
(d)
failure of any successor to the Company as a result of a Change of Control (as
defined in Section 5.1.4) to assume in a writing delivered to Executive upon the
assignee becoming such, the obligations of the Company hereunder.

 
5.1.4             Change of Control.  For purposes of this Agreement, a “Change
of Control” shall mean the occurrence of any of the following events:

 
- 4 -

--------------------------------------------------------------------------------

 

 
(a)
the direct or indirect acquisition by an unrelated Person or Group of Beneficial
Ownership (each as defined herein) of stock that, together with stock already
Beneficially Owned by such Person or Group, constitutes more than 50% of the
voting power of the Company’s issued and outstanding voting stock or more than
50% of the fair market value of the Company’s issued and outstanding stock;

 
 
(b)
the direct or indirect sale or transfer by the Company of substantially all of
its assets to one or more unrelated Persons or Groups in a single transaction or
a series of related transactions;

 
 
(c)
the merger, consolidation or reorganization of the Company with or into another
corporation or other entity in which the Beneficial Owners of more than 50% of
the voting power of the Company’s issued and outstanding voting securities
immediately before such merger, consolidation or reorganization do not own,
directly or indirectly, more than 50% of the voting power of the issued and
outstanding voting securities of the surviving corporation or other entity
immediately after such merger, consolidation or reorganization; or

 
 
(d)
during any consecutive 12-month period, individuals who at the beginning of such
period constituted the Board (together with any new directors whose election to
the Board or whose nomination for election by the stockholders of the Company
was approved by a vote of a majority of the directors on the Board then still in
office who were either directors at the beginning of such period or whose
election or nomination for election was previously so approved) cease for any
reason to constitute a majority of the members of the Board then in office.

 
Notwithstanding the terms of this Section 5.1.4, none of the foregoing events
shall constitute a Change of Control if such event is not a “Change in Control
Event” under Treasury Regulations Section 1.409A-3(i)(5) or successor guidance
of the Internal Revenue Service.
 
For purposes of determining whether a Change of Control has occurred, a Person
or Group shall not be deemed to be “unrelated” if: (a) such Person or Group
directly or indirectly has Beneficial Ownership of more than 50% of the issued
and outstanding voting power of the Company’s voting securities immediately
before the transaction in question, (b) the Company has Beneficial Ownership of
more than 50% of the voting power of the issued and outstanding voting
securities of such Person or Group, or (c) more than 50% of the voting power of
the issued and outstanding voting securities of such Person or Group are owned,
directly or indirectly, by Beneficial Owners of more than 50% of the issued and
outstanding voting power of the Company’s voting securities immediately before
the transaction in question.

 
- 5 -

--------------------------------------------------------------------------------

 

The terms “Person,” “Group,” “Beneficial Owner,” and “Beneficial Ownership”
shall have the meanings used in the Securities Exchange Act of 1934, as
amended.  Notwithstanding the foregoing, (a) Persons will not be considered to
be acting as a “Group” solely because they purchase or own stock of the Company
at the same time, or as a result of purchases in the same public offering, (b)
Persons will be considered to be acting as a “Group” if they are owners of a
corporation that enters into a merger, consolidation, reorganization, purchase
or acquisition of stock, or similar business transaction, with the Company, and
(c) if a Person, including an entity, owns stock both in the Company and in a
corporation that enters into a merger, consolidation, reorganization, purchase
or acquisition of stock, or similar transaction, with the Company, such Person
shall be considered to be acting as a Group with other shareholders only with
respect to the ownership in such corporation prior to the transaction.
 
5.1.5             Opportunity to Cure.  Notwithstanding Sections 5.1.2 and
5.1.3, it shall be a condition precedent to a party’s right to terminate
Executive’s employment for Cause or Good Reason, as applicable, that (a) such
party shall have first given the other party written notice stating with
reasonable specificity the breach on which such termination is premised within
ninety (90) days after the party providing such notice becomes aware of such
breach, and (b) if such breach is susceptible of cure or remedy, such breach has
not been cured or remedied within forty-five (45) days after receipt of such
notice.
 
5.1.6             Any Other Reason.  Notwithstanding anything to the contrary
herein, the Company shall have the right to terminate Executive’s employment
under this Agreement at any time without Cause by giving written notice of such
termination to Executive, and Executive shall have the right to terminate
Executive’s employment under this Agreement at any time without Good Reason by
giving written notice of such termination to the Company.
 
5.2           Termination Date.  Except as provided in Section 5.1.1 with
respect to Executive’s death or Disability, and subject to Section 5.1.5, any
termination under Section 5.1 shall be effective upon receipt of notice by
Executive or the Company, as the case may be, of such termination or upon such
other later date as may be provided herein or specified by the Company or
Executive in the notice (the “Termination Date”).
 
5.3           Effect of Termination.
 
5.3.1             Termination with Cause or Voluntary Resignation without Good
Reason Prior to a Change of Control.  If the Company (a) terminates the
Executive’s employment with Cause or (b) the Executive voluntarily resigns prior
to a Change of Control without Good Reason, the Company shall pay all Accrued
Obligations to Executive in a lump sum in cash within ten (10) days after the
Termination Date.  “Accrued Obligations” means the sum of (a) Executive’s annual
salary hereunder through the Termination Date to the extent not yet paid, (b)
the amount of any Annual Cash Bonus and any other cash compensation earned by
Executive as of the Termination Date to the extent earned but not yet paid, and
(c) any vacation pay, expense reimbursements and other cash entitlements accrued
by Executive as of the Termination Date to the extent earned but not yet paid;
provided, however, vacation pay will not in any event be based on more than the
maximum number of vacation days that Executive may be entitled to in a single
year.

 
- 6 -

--------------------------------------------------------------------------------

 

5.3.2             Termination without Cause or Voluntary Resignation with Good
Reason.  If (a) the Company terminates the Executive’s employment without Cause
or (b) the Executive voluntarily resigns with Good Reason:
 
 
(a)
the Company shall pay all Accrued Obligations to Executive in a lump sum in cash
within ten (10) days after the Termination Date;

 
 
(b)
the Company shall accelerate the vesting on all stock grants and Time-Based
Options.

 
 
(c)
the Company shall vest any Performance Options on a pro-rata basis at the end of
the performance period to the extent the Compensation Committee determines that
the performance targets have been achieved;

 
 
(d)
the Company shall pay to Executive, in a lump sum in cash no later than the
Severance Payment Deadline (as defined in Section 5.3.55), an amount equal to
the sum of (a) Executive’s Annual Salary as in effect on the Termination Date
and (b) the average of the two (2) highest Annual Cash Bonuses earned by
Executive for the three (3) prior years or, if Executive has not been employed
for three (3) years, the target Annual Cash Bonus for the year of the
Termination Date; and

 
 
(e)
for an 18 month period beginning on the Termination Date, the Company shall
reimburse Executive for the COBRA premiums above Executive’s employee
contribution in order to provide medical, dental, vision and life insurance
benefits to Executive and/or Executive’s family at least equal to those which
were provided at the Termination Date; provided, further, that Executive agrees
to elect COBRA coverage to the extent available under the Company’s health
insurance plans.  Any payment or reimbursement under this Section 5.3.2(b) that
is taxable to Executive or any of his family members shall be made (subject to
the provisions of such health care plans that may require earlier payment) by
December 31 of the calendar year following the calendar year in which Executive
or such family member incurred the expense.

 

 
- 7 -

--------------------------------------------------------------------------------

 

“Annual Salary” shall mean Executive’s highest annual salary over the 12 months
prior to the Termination Date.
 
5.3.3             Termination Due to Non-Renewal of Term.  In the event that
Executive’s employment is terminated due to non-renewal of the Term, the Company
shall pay to Executive (a) all Accrued Obligations to Executive in a lump sum in
cash within ten (10) days after the Termination Date; (b) an amount equal to the
sum of three months’ of Executive’s Annual Salary as in effect on the
Termination Date, in a lump sum in cash no later than the Severance Payment
Deadline (as defined in Section 5.3.55); and (c) for a twelve- month period
beginning on the Termination Date, the Company shall reimburse Executive for the
COBRA premiums above Executive’s employee contribution in order to provide
medical, dental, vision and life insurance benefits to Executive and/or
Executive’s family at least equal to those which were provided at the
Termination Date; provided, further, that Executive agrees to elect COBRA
coverage to the extent available under the Company’s health insurance
plans.  Any payment or reimbursement under this section that is taxable to
Executive or any of his family members shall be made (subject to the provisions
of such health care plans that may require earlier payment) by December 31 of
the calendar year following the calendar year in which Executive or such family
member incurred the expense.
 
5.3.4             Termination Due to Death or Disability.  In the event that
Executive’s employment is terminated due to Executive’s death or Disability, the
Company shall pay all Accrued Obligations to Executive or Executive’s estate in
a lump sum in cash within ten (10) days after the Termination Date. If Executive
dies while employed by the Company, any vested options may be exercised on or
before the option’s expiration date. Any option that remains unexercised after
this period shall be forfeited.  In the event that Executive’s employment is
terminated due to Death or Disability, the Company shall for a 12 month period
beginning on the Termination Date, reimburse Executive for the COBRA premiums
above Executive’s employee contribution in order to provide medical, dental,
vision and life insurance benefits to Executive and/or Executive’s family at
least equal to those which were provided at the Termination Date; provided,
further, that Executive agrees to elect COBRA coverage to the extent available
under the Company’s health insurance plans.  Any payment or reimbursement under
this Section 5.3.2(b)4 that is taxable to Executive or any of his family members
shall be made (subject to the provisions of such health care plans that may
require earlier payment) by December 31 of the calendar year following the
calendar year in which Executive or such family member incurred the expense.

 
- 8 -

--------------------------------------------------------------------------------

 


5.3.5             Waiver and Release Agreement.  In consideration of the
severance payments and other benefits described in clauses (b), (c) and (d) of
Section 5.3.2, to which severance payments and benefits Executive would not
otherwise be entitled, and as a precondition to Executive becoming entitled to
such severance payments and other benefits under this Agreement, Executive
agrees to execute and deliver to the Company within fifty (50) days after the
applicable Termination Date a Waiver and Release Agreement in the form attached
hereto as Exhibit A without alteration or addition other than to include the
date (the “Release”).  If Executive fails to execute and deliver the Release
within fifty (50) days after the applicable Termination Date, or if Executive
revokes such Release as provided therein, the Company shall have no obligation
to provide any of the severance payments and other benefits described in clauses
(b), (c) and (d) of Section 5.3.2.  The timing of severance payments under
clause (c) of Section 5.3.2 upon Executive’s execution and delivery of the
Release shall be further governed by the following provisions (the last date on
which such payments may be made, the “Severance Payment Deadline”):
 
 
(a)
in any case in which the Release (and the expiration of any revocation rights
provided therein) could only become effective in a particular tax year of
Executive, payments conditioned on execution of the release shall be made within
ten (10) days after the Release becomes effective and such revocation rights
have lapsed.

 
 
(b)
in any case in which the Release (and the expiration of any revocation rights
provided therein) could become effective in one of two (2) taxable years of
Executive depending on when Executive executes and delivers the Release,
payments conditioned on execution of the Release shall be made within ten (10)
days after the Release becomes effective and such revocation rights have lapsed,
but not earlier than the first business day of the later of such tax years.

 
5.4           Section 409A Limitations.  In the event that any compensation with
respect to Executive’s termination is “deferred compensation” within the meaning
of Section 409A, the stock of the Company or any affiliate is publicly traded on
an established securities market or otherwise, and Executive is determined to be
a “specified employee,” as defined in Section 409A(a)(2)(B)(i) of the Code,
payment of such compensation shall be delayed as required by Section 409A.  Such
delay shall last six (6) months from the date of Executive’s “separation from
service” (within the meaning of Treas. Reg. Section 1.409A-1(h)) with the
Company, except in the event of Executive’s death.  On the first day of the
seventh month following the date of separation from service with the Company,
or, if earlier, Executive’s death, the Company will make a catch-up payment to
Executive equal to the total amount of such payments that would have been made
during the six (6)-month period but for this Section 5.4.  Such catch-up payment
shall bear simple interest at the prime rate of interest as published by The
Wall Street Journal’s bank survey as of the first day of the six (6)-month
period, which such interest shall be paid with the catch-up payment.  Wherever
payments under this Agreement are to be made in installments, each such
installment shall be deemed to be a separate payment for purposes of Section
409A.  Whenever a payment under this Agreement specifies a payment period with
reference to a number of days (e.g., “payment shall be made within thirty (30)
days after termination of employment”), the actual date of payment within the
specified period shall be within the sole discretion of the Company.

 
- 9 -

--------------------------------------------------------------------------------

 

A termination of employment shall not be deemed to have occurred for purposes of
any provision of this Agreement providing for the payment of any amounts or
benefits upon or following a termination of employment unless such termination
is also a “separation from service” within the meaning of Section 409A and, for
purposes of any such provision of this Agreement, references to a “termination,”
“termination of employment” or like terms shall mean “separation from service.
 
Wherever payments under this Agreement are to be made in installments, each such
installment shall be deemed to be a separate payment for purposes of Section
409A.  Each payment made after termination of employment, including COBRA
continuation reimbursement payments, will be considered one of a series of
separate payments for purposes of Section 409A.  Whenever a payment under this
Agreement specifies a payment period with reference to a number of days, the
actual date of payment within the specified period shall be within the sole
discretion of the Company.
 
5.5           Non-Exclusivity of Rights.  Nothing in this Agreement shall
prevent or limit Executive’s continuing or future participation in any plan,
program, policy or practice provided by the Company or its subsidiaries and for
which Executive may qualify, nor shall anything herein limit or otherwise affect
such rights as Executive may have under any other contract or agreement with the
Company or its subsidiaries at or subsequent to the Termination Date, which
shall be payable in accordance with such plan, policy, practice or program or
contract or agreement, except as explicitly modified by this Agreement.
 
5.6           No Set-Off or Mitigation.  The Company’s obligation to make the
payments provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any setoff, counterclaim, recoupment,
defense, or other claim, right or action that the Company may have against
Executive or others, except to the extent of the mitigation and setoff
provisions provided for in this Agreement.  In no event shall Executive be
obligated to seek other employment or take any other action by way of mitigation
of the amounts payable to Executive under any of the provisions of this
Agreement and such amounts shall not be reduced whether or not Executive obtains
other employment.

 
- 10 -

--------------------------------------------------------------------------------

 

ARTICLE 6
 
RESTRICTIVE COVENANTS
 
6.1           Confidential Information and Trade Secrets.
 
6.1.1             Obligation to Maintain Confidentiality.  Executive
acknowledges that, by reason of Executive’s employment by the Company, Executive
will have access to trade secrets and other confidential, proprietary, and
non-public information concerning the business or affairs of the Company, and
their respective subsidiaries (collectively, the “Companies”), including but not
limited to methods or systems of their operation or management, any information
regarding their financial matters, or any other material information (including
member, subscriber, and provider lists and identifying information regarding
members and subscribers) concerning the business of the Companies, their manner
of operation, or their plans or other material data (collectively, “Confidential
Information”).  Executive acknowledges that such trade secrets and Confidential
Information are valuable and unique assets of the Companies and covenants that,
both during and after the Term, Executive shall not disclose any trade secrets
or Confidential Information to any person or entity (except as Executive’s
duties as a director, officer or executive of the Company require) without the
prior written authorization of the Board.  The obligation of confidentiality
imposed by this Section 6.1 shall not apply to trade secrets or Confidential
Information that otherwise become known to the public through no act of
Executive in breach of this Agreement or which are required to be disclosed by
court order, applicable law or regulatory requirements, nor shall it apply to
Executive’s disclosure of trade secrets or Confidential Information to his
attorneys and advisors in connection with a dispute between Executive and the
Company.
 
6.1.2             Company Property.  All records, designs, business plans,
financial statements, customer lists, manuals, memoranda, lists, research and
development plans, Intellectual Property and other property delivered to or
compiled by Executive by or on behalf of the Company or its providers, clients
or customers that pertain to the business of the Company shall be and remain the
property of the Company and be subject at all times to its discretion and
control.  Likewise, all correspondence, reports, records, charts, advertising
materials and other similar data pertaining to the business, activities,
research and development, Intellectual Property or future plans of  the Company
that is collected by Executive shall be delivered promptly to the Company
without request by it upon termination of Executive’s employment.  For purposes
of this Section 6.1.2, “Intellectual Property” shall mean patents, copyrights,
trademarks, trade dress, trade secrets, other such rights, and any applications
therefor.
 
6.2           Inventions.  Executive is hereby retained in a capacity such that
Executive’s responsibilities may include the making of technical and managerial
contributions of value to the Company.  Executive hereby assigns to the Company
all rights, title and interest in such contributions and inventions made or
conceived by Executive alone or jointly with others during the Term that relate
to the business of the Company.  This assignment shall include (a) the right to
file and prosecute patent applications on such inventions in any and all
countries, (b) the patent applications filed and patents issuing thereon, and
(c) the right to obtain copyright, trademark or trade name protection for any
such work product.  Executive shall promptly and fully disclose all such
contributions and inventions to the Company and assist the Company, as the case
may be, in obtaining and protecting the rights therein (including patents
thereon), in any and all countries; provided, however, that said contributions
and inventions shall be the property of the Company, whether or not patented or
registered for copyright, trademark or trade name protection, as the case may
be.  Notwithstanding the foregoing, the Company shall not have any right, title
or interest in any work product or copyrightable work developed outside of work
hours and without the use of the Company’s resources that does not relate to the
business of the Company and does not result from any work performed by Executive
for the Company.

 
- 11 -

--------------------------------------------------------------------------------

 

6.3           Unfair Competition.
 
6.3.1             Scope of Covenant.  Executive acknowledges that in the course
of employment with the Company, Executive has had access to and gained knowledge
of the trade secrets and other Confidential Information of the Company; has had
substantial relationships with the Company’s customers; and has performed
services of special, unique, and extraordinary value to the Company.  Therefore,
and in consideration of the severance payments and other benefits described in
clauses (b), (c) and (d) of Section 5.3.2, to which severance payments and
benefits Executive would not otherwise be entitled, and as a precondition to
Executive becoming entitled to such severance payments and other benefits under
this Agreement, Executive agrees that notwithstanding any termination or
non-renewal of this Agreement, during any period Executive is employed by the
Company and for a period of one (1) year after termination of
employment, Executive shall not, directly or indirectly, for himself or on
behalf of or in conjunction with any other person or entity, without the prior
written consent of the Board:
 
 
(a)
work for, become employed by, or provide services to (whether as an employee,
consultant, independent contractor, officer, director, or board member) any
business that sells, markets, or provides any benefits or services within any
state in which the Company is doing business at the time Executive ceases to be
employed by the Company that are in direct competition with the benefits or
services provided by the Company in such state, where Executive’s position or
service for such business is competitive with or otherwise similar to any of
Executive’s positions or services for the Company;

 
 
(b)
induce or solicit any employee of the Company to leave the employ of the
Company, or recruit or hire any employee or former employee of the Company,
unless such former employee has not been employed by the Company for a period in
excess of six (6) months; provided, however, that the provisions of this clause
(b) shall not apply to any member of Executive’s immediate family;

 
 
- 12 -

--------------------------------------------------------------------------------

 

 
(c)
call upon any provider, customer, or agent of the Company about whom Executive
has gained Confidential Information or with whom Executive, by virtue of his/her
employment with the Company, has established a relationship or had frequent
contact,  for the purpose of soliciting or selling benefits or services similar
to those benefits or services that the provider, customer, or agent provides to
or purchases from the Company; provided however, that the provisions of this
clause (c) only apply to those persons or entities who are providers, customers,
or agents of the Company at the time Executive ceases to be employed by the
Company or who were providers, customers, or agents of the Company during the
one-year period prior to the date Executive ceases to be employed by the
Company; or

 
 
(d)
induce, solicit, request, or advise any provider, customer, or agent of the
Company about whom Executive has gained Confidential Information or with whom
Executive, by virtue of his/her employment with the Company, has established a
relationship or had frequent contact, to withdraw, curtail, or cancel its
business dealings with the Company;

 
provided, however, that nothing in this Section 6.3.1 shall be construed to
preclude Executive from making any investment in the securities of any business
enterprise whether or not engaged in competition with the Company, to the extent
that such securities are actively traded on a national securities exchange or in
the over-the-counter market in the United States or on any foreign securities
exchange, but only if such investment does not exceed two percent (2%) of the
outstanding voting securities of such enterprise, provided that such permitted
activity shall not relieve Executive from any other provisions of this
Agreement.


6.3.2             Nondisparagement.  Executive agrees that he will not talk
about or otherwise communicate to any third parties in a malicious, disparaging,
or defamatory manner regarding the Company, and will not make or authorize to be
made any written or oral statement that may disparage or damage the reputation
of the Company or their past or present employees, officers or other
representatives.
 
6.3.3             Reasonableness.  It is agreed by the parties that the
foregoing covenants in this Section 6.3 impose a reasonable restraint on
Executive in light of the activities and business of the Company.  Executive
acknowledges that the covenants in this Section 6.3 shall not prevent Executive
from earning a livelihood upon the termination of employment hereunder, but
merely prevent unfair competition with the Company for a limited period of time.
 
6.3.4             Severability.  The covenants in this Section 6.3 are severable
and separate, and the unenforceability of any specific covenant shall not affect
the provisions of any other covenant or of any other provision of this
Agreement.  In the event any court of competent jurisdiction shall determine
that any provision of this Section 6.3 is invalid, illegal, or unenforceable,
then it is the intention of the parties that such restrictions be enforced to
the fullest extent that such court deems reasonable, and this Agreement shall
thereby be reformed.

 
- 13 -

--------------------------------------------------------------------------------

 

6.3.5             Enforcement by the Company not Limited.  All of the covenants
in this Section 6.3 shall be construed as an agreement independent of any other
provision in this Agreement, and the existence of any claim or cause of action
of Executive against the Company, whether predicated in this Agreement or
otherwise, shall not constitute a defense to the enforcement by the Company of
such covenants.
 
6.4           Breach of Restrictive Covenants.  The parties agree that a breach
or violation of this Article 6 will result in immediate and irreparable injury
and harm to the innocent party, and that the Company shall have, in addition to
any and all remedies of law and other consequences under this Agreement, the
right to seek a temporary, preliminary, or permanent injunction, specific
performance, or other equitable relief to enforce the obligations hereunder or
prevent the violation of the obligations hereunder.  In addition, in the event
of an alleged breach or violation by Executive of the obligations in Section
6.3, the one-year period shall be tolled until such breach or violation has been
cured.
 
ARTICLE 7
 
ARBITRATION
 
7.1           General.  Except for an action for equitable relief that is
permitted to be sought pursuant to Section 6.4, any controversy, dispute, or
claim between the parties to this Agreement, including any claim arising out of,
in connection with, or in relation to the formation, interpretation, performance
or breach of this Agreement shall be settled exclusively by arbitration, before
a single arbitrator, in accordance with this Article 7 and the then most
applicable rules of the American Arbitration Association.  Judgment upon any
award rendered by the arbitrator may be entered by any state or federal court
having jurisdiction thereof.  Such arbitration shall be administered by the
American Arbitration Association.  Arbitration shall be the exclusive remedy for
determining any such dispute, regardless of its nature.  Notwithstanding the
foregoing, either party may in an appropriate matter apply to a court for
provisional relief, including a temporary restraining order or a preliminary
injunction, on the ground that the award to which the applicant may be entitled
in arbitration may be rendered ineffectual without provisional relief.  Any
arbitration shall take place in Florida.
 
7.2           Selection of Arbitrator.  In the event the parties are unable to
agree upon an arbitrator, the parties shall select a single arbitrator from a
list of nine arbitrators drawn by the parties at random from the “Independent”
(or “Gold Card”) list of retired judges or, at the option of Executive, from a
list of nine persons (which shall be retired judges or corporate or litigation
attorneys experienced in executive employment agreements) provided by the office
of the American Arbitration Association having jurisdiction over the location
agreed upon in Section 7.1.  If the parties are unable to agree upon an
arbitrator from the list so drawn, then the parties shall each strike names
alternately from the list, with the first to strike being determined by
lot.  After each party has used four strikes, the remaining name on the list
shall be the arbitrator.  If such person is unable to serve for any reason, the
parties shall repeat this process until an arbitrator is selected.

 
- 14 -

--------------------------------------------------------------------------------

 

7.3           Applicability of Arbitration; Remedial Authority.  This agreement
to resolve any disputes by binding arbitration shall extend to claims against
any parent, subsidiary or affiliate of each party, and, when acting within such
capacity, any officer, director, stockholder, employee or agent of each party,
or of any of the above, and shall apply as well to claims arising out of state
and federal statutes and local ordinances as well as to claims arising under the
common law.  In the event of a dispute subject to this paragraph the parties
shall be entitled to reasonable discovery subject to the discretion of the
arbitrator.  The remedial authority of the arbitrator (which shall include the
right to grant injunctive or other equitable relief) shall be the same as, but
no greater than, would be the remedial power of a court having jurisdiction over
the parties and their dispute.  The arbitrator shall, upon an appropriate
motion, dismiss any claim without an evidentiary hearing if the party bringing
the motion establishes that he or it would be entitled to summary judgment if
the matter had been pursued in court litigation.  In the event of a conflict
between the applicable rules of the American Arbitration Association and these
procedures, the provisions of these procedures shall govern.
 
7.4           Fees and Costs.  The Company and the Executive shall be
responsible for their own respective costs and fees of the arbitration until a
final determination is made by the arbitrator.  The prevailing party in such
arbitration, as determined by the arbitrator, and in any enforcement or other
court proceedings, shall be entitled, to the extent permitted by law, to
reimbursement from the other party for all of the prevailing party’s costs
(including but not limited to the arbitrator’s compensation), expenses, and
attorneys’ fees, subject to the requirement that such costs, expenses and
attorneys’ fees are reasonable, as determined by the arbitrator.
 
7.5           Award Final and Binding.  The arbitrator shall render an award and
written opinion, and the award shall be final and binding upon the parties.  If
any of the provisions of this paragraph, or of this Agreement, are determined to
be unlawful or otherwise unenforceable, in whole or in part, such determination
shall not affect the validity of the remainder of this Agreement, and this
Agreement shall be reformed to the extent necessary to carry out its provisions
to the greatest extent possible and to insure that the resolution of all
conflicts between the parties, including those arising out of statutory claims,
shall be resolved by neutral, binding arbitration.  If a court should find that
the arbitration provisions of this Agreement are not absolutely binding, then
the parties intend any arbitration decision and award to be fully admissible in
evidence in any subsequent action, given great weight by any finder of fact, and
treated as determinative to the maximum extent permitted by law.
 
ARTICLE 8
 
MISCELLANEOUS
 
8.1           Amendments.  The provisions of this Agreement may not be waived,
altered, amended or repealed in whole or in part except by the signed written
consent of the parties sought to be bound by such waiver, alteration, amendment
or repeal.

 
- 15 -

--------------------------------------------------------------------------------

 

8.2           Entire Agreement.  This Agreement, the Indemnification Agreement,
any agreements pertaining to restricted stock and options and any agreements
pertaining to any other equity awards granted to Executive constitute the total
and complete agreement of the parties with respect to the subject matter hereof
and thereof and supersede all prior and contemporaneous understandings and
agreements heretofore made, and there are no other representations,
understandings or agreements. For the avoidance of doubt, this Agreement shall,
from and after the Effective Date, supersede the Existing Agreement.
 
8.3           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which shall
together constitute one and the same instrument.
 
8.4           Severability.  Each term, covenant, condition or provision of this
Agreement shall be viewed as separate and distinct, and in the event that any
such term, covenant, condition or provision shall be deemed by an arbitrator or
a court of competent jurisdiction to be invalid or unenforceable, the court or
arbitrator finding such invalidity or unenforceability shall modify or reform
this Agreement to give as much effect as possible to the terms and provisions of
this Agreement.  Any term or provision which cannot be so modified or reformed
shall be deleted and the remaining terms and provisions shall continue in full
force and effect.
 
8.5           Waiver or Delay.  The failure or delay on the part of the Company
or Executive to exercise any right or remedy, power or privilege hereunder shall
not operate as a waiver thereof.  A waiver, to be effective, must be in writing
and signed by the party making the waiver.  A written waiver of default shall
not operate as a waiver of any other default or of the same type of default on a
future occasion.
 
8.6           Successors and Assigns.  This Agreement shall be binding on and
shall inure to the benefit of the parties to it and their respective heirs,
legal representatives, successors and assigns, except as otherwise provided
herein.  Neither this Agreement nor any of the rights, benefits, obligations or
duties hereunder may be assigned or transferred by Executive except by operation
of law.  Without the prior written consent of Executive, this Agreement shall
not be assigned by the Company.  The Company shall require any successor
(whether direct or indirect by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform if no such succession had
taken place.
 
8.7           Necessary Acts.  Each party to this Agreement shall perform any
further acts and execute and deliver any additional agreements, assignments or
documents that may be reasonably necessary to carry out the provisions or to
effectuate the purpose of this Agreement.
 
8.8           Governing Law.  This Agreement shall be governed by and
interpreted, construed and enforced in accordance with the laws of the State of
Florida.

 
- 16 -

--------------------------------------------------------------------------------

 

8.9           Notices.  All notices, requests, demands and other communications
to be given under this Agreement shall be in writing and shall be deemed to have
been duly given on the date of service, if personally served on the party to
whom notice is to be given, or 48 hours after mailing, if mailed to the party to
whom notice is to be given by certified or registered mail, return receipt
requested, postage prepaid, and properly addressed to the party at his address
set forth as follows or any other address that any party may designate by
written notice to the other parties:
 
To Executive:
   
Address on file with the Company
   
To the Company:
New Generation Biofuels Holdings, Inc.
 
5800 Waterloo Road, Suite 140
 
Columbia, MD 21045
 
Attn: Chief Executive Officer
 
Facsimile:  (443) 638-0277



8.10           Headings and Captions.  The headings and captions used herein are
solely for the purpose of reference only and are not to be considered as
construing or interpreting the provisions of this Agreement.
 
8.11           Construction.  All terms and definitions contained herein shall
be construed in such a manner that shall give effect to the fullest extent
possible to the express or implied intent of the parties hereby.
 
8.12           Counsel.  Executive has been advised by the Company that he
should consider seeking the advice of counsel in connection with the execution
of this Agreement and the other agreements contemplated hereby and Executive has
had an opportunity to do so.  Executive has read and understands this Agreement,
and has sought the advice of counsel to the extent he has determined
appropriate.
 
8.13           Withholding of Compensation.  Executive hereby agrees that the
Company may deduct and withhold from the compensation or other amounts payable
to Executive hereunder or otherwise in connection with Executive’s employment
any amounts required to be deducted and withheld by the Company under the
provisions of any applicable Federal, state and local statute, law, regulation,
ordinance or order.

 
- 17 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first written above.
 
NEW GENERATION BIOFUELS HOLDINGS, INC.
   
By:
[ex10-7sig.jpg]
 
Cary J. Claiborne
 
Chief Executive Officer and President
   
EXECUTIVE
     
David H. Goebel, Jr.

 
 
- 18 -

--------------------------------------------------------------------------------

 

EXHIBIT A


FORM OF WAIVER AND RELEASE AGREEMENT


           THIS WAIVER AND RELEASE AGREEMENT (this “Release”) is entered into as
of October 9, 2010 (the “Effective Date”), by David H. Goebel, Jr. (“Executive”)
in consideration of severance pay and benefits (the “Severance Payment”)
provided to Executive by New Generation Biofuels Holdings, Inc., a Florida
corporation (the “Company”), pursuant to clauses (b) and (c) of Section 5.3.2 of
the Employment Agreement by and between the Company and Executive (the
“Employment Agreement”).
 
1.           Waiver and Release.  Subject to the last sentence of the first
paragraph of this Section 1, Executive, on his own behalf and on behalf of his
heirs, executors, administrators, attorneys and assigns, hereby unconditionally
and irrevocably releases, waives and forever discharges the Company and each of
its affiliates, parents, successors, predecessors, and the subsidiaries,
directors, owners, members, shareholders, officers, agents, and employees of the
Company and its affiliates, parents, successors, predecessors, and subsidiaries
(collectively, all of the foregoing are referred to as the “Employer”), from any
and all causes of action, claims and damages, including attorneys’ fees, whether
known or unknown, foreseen or unforeseen, presently asserted or otherwise
arising through the date of his signing of this Release, concerning his
employment or separation from employment.  Subject to the last sentence of the
first paragraph of this Section 1, this Release includes, but is not limited to,
any payments, benefits or damages arising under any federal law (including, but
not limited to, Title VII of the Civil Rights Act of 1964, the Age
Discrimination in Employment Act, the Employee Retirement Income Security Act of
1974, the Americans with Disabilities Act, Executive Order 11246, the Family and
Medical Leave Act, and the Worker Adjustment and Retraining Notification Act,
each as amended); any claim arising under any state or local laws, ordinances or
regulations (including, but not limited to, any state or local laws, ordinances
or regulations requiring that advance notice be given of certain workforce
reductions); and any claim arising under any common law principle or public
policy, including, but not limited to, all suits in tort or contract, such as
wrongful termination, defamation, emotional distress, invasion of privacy or
loss of consortium.  Notwithstanding any other provision of this Release to the
contrary, this Release does not encompass, and Executive does not release, waive
or discharge, the obligations of the Company (a) to make the payments and
provide the other benefits contemplated by the Employment Agreement, or (b)
under any restricted stock agreement, option agreement or other agreement
pertaining to Executive’s equity ownership, or (c) under any indemnification or
similar agreement with Executive.
 
           Executive understands that by signing this Release, he is not waiving
any claims or administrative charges which cannot be waived by law.  He is
waiving, however, any right to monetary recovery or individual relief should any
federal, state or local agency (including the Equal Employment Opportunity
Commission) pursue any claim on his behalf arising out of or related to his
employment with and/or separation from employment with the Company.

 
- 19 -

--------------------------------------------------------------------------------

 

           Executive further agrees without any reservation whatsoever, never to
sue the Employer or become a party to a lawsuit on the basis of any and all
claims of any type lawfully and validly released in this Release.
 
2.        Acknowledgments.  Executive is signing this Release knowingly and
voluntarily.  He acknowledges that:
 
 
(a)
He is hereby advised in writing to consult an attorney before signing this
Release Agreement;

 
 
(b)
He has relied solely on his own judgment and/or that of his attorney regarding
the consideration for and the terms of this Release and is signing this Release
Agreement knowingly and voluntarily of his own free will;

 
 
(c)
He is not entitled to the Severance Payment unless he agrees to and honors the
terms of this Release;

 
 
(d)
He has been given at least twenty-one (21) calendar days to consider this
Release, or he or she expressly waives his right to have at least twenty-one
(21) days to consider this Release;

 
 
(e)
He may revoke this Release within seven (7) calendar days after signing it by
submitting a written notice of revocation to the Employer.  He further
understands that this Release is not effective or enforceable until after the
seven (7) day period of revocation has expired without revocation, and that if
he or she revokes this Release within the seven (7) day revocation period, he
will not receive the Severance Payment;

 
 
(f)
He has read and understands the Release and further understands that, subject to
the limitations contained herein, it includes a general release of any and all
known and unknown, foreseen or unforeseen claims presently asserted or otherwise
arising through the date of his signing of this Release that he may have against
the Employer; and

 
 
(g)
No statements made or conduct by the Employer has in any way coerced or unduly
influenced him or her to execute this Release.

 
3.        No Admission of Liability.  This Release does not constitute an
admission of liability or wrongdoing on the part of the Employer, the Employer
does not admit there has been any wrongdoing whatsoever against Executive, and
the Employer expressly denies that any wrongdoing has occurred.
 
4.        Entire Agreement.  There are no other agreements of any nature between
the Employer and Executive with respect to the matters discussed in this Release
Agreement, except as expressly stated herein, and in signing this Release,
Executive is not relying on any agreements or representations, except those
expressly contained in this Release.
 

 
- 20 -

--------------------------------------------------------------------------------

 

5.        Execution.  It is not necessary that the Employer sign this Release
following Executive’s full and complete execution of it for it to become fully
effective and enforceable.
 
6.        Severability.  If any provision of this Release is found, held or
deemed by a court of competent jurisdiction to be void, unlawful or
unenforceable under any applicable statute or controlling law, the remainder of
this Release shall continue in full force and effect.
 
7.        Governing Law.  This Release shall be governed by the laws of the
State of Florida, excluding the choice of law rules thereof.
 
8.        Headings.  Section and subsection headings contained in this Release
are inserted for the convenience of reference only.  Section and subsection
headings shall not be deemed to be a part of this Release for any purpose, and
they shall not in any way define or affect the meaning, construction or scope of
any of the provisions hereof.
 
IN WITNESS WHEREOF, the undersigned has duly executed this Agreement as of the
day and year first herein above written.
 

 
EXECUTIVE:
     
  

 
 
- 21 -

--------------------------------------------------------------------------------

 